Title: From James Madison to Edmund Pendleton, 15 July 1789
From: Madison, James
To: Pendleton, Edmund


Dear Sir
N. York July 15. 1789.
I am particularly obliged by your favor of the 3d. which incloses your remarks on the Judiciary bill. It came to hand yesterday only, and I have not had time to compare your suggestions with the plan of the Senate. Nor do I know the alterations which may have taken place in it since it has been under discussion. In many points, even supposing the outline a good one, which I have always viewed as controvertible, defects and inaccuracies were striking.

It gives me much pleasure to find your approbation given to the decision of the House of Reps. on the power of removal. This appears to be the case with several of our friends in Virga. of whose sentiments I had formed other conjectures. I was apprehensive that the alarms with regard to the danger of monarchy, would have diverted their attention from the impropriety of transfering an Executive trust from the most to the least responsible member of the Government. Independently of every other consideration, the primary objects on which the Senate are to be employed, seem to require that their executive agency should not be extended beyond the minimum that will suffice. As the Judiciary tribunal which is to decide on impeachments, they ought not to be called on previously, for a summary opinion on cases which may come before them in another capacity. And both on that account, and the necessity of keeping them in a fit temper to controul the capricious & factious counsels of the other Legislative branch, they ought to be as little as possible involved in those questions of a personal nature, which in all Goverments are the most frequent & violent causes of animosity and party.
You will find in one of the inclosed papers the act imposing duties as it finally past. The collection bill has passed the H. of Reps. and awaits the last hand of the Senate. It is very long, and has cost much trouble in adjusting the regulations to the various geographical and other circumstances of the States. It is in many respects inaccurate & dificient but may do to begin with. We have endeavored to make the part relating to Virga. a little more palatable than the late State laws. On Rapph. vessels are to report at Urbanna, enter at Hobbs hole, and deliver at any of the ports including Fredg. & Port Royal, and foreign as well as American vessels. The like on the other rivers. To secure the oppy. by this mail, I must hasten my assurances that I am Dr Sir Yrs. Affely.
Js. Madison Jr
I have recd. your favor of the 15th. relating to your Nephew of Georgia & shall pay due attention to the subject of it.
